UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event report)July 5, 2012 Severn Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 0-49731 52-1726127 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 200 Westgate Circle, Suite 200, Annapolis, Maryland (Address of principal executive offices) (Zip Code) 410-260-2000 (Registrant’s telephone number, including area code) (Former name or former address, if change since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Severn Bancorp Inc., (NASDAQ: SVBI) (“Bancorp”) parent company of Severn Savings Bank, FSB (the “Bank”), today announced the retirement of Philip V. Jones, Executive Vice President and Chief Relationship Officer for Severn Savings Bank, FSB effective July 31, 2012. A copy of the press release announcing Mr. Jones’ retirement is furnished as Exhibit 99.1 to this Form 8-K. Item 9.01. Financial Statements and Exhibits. (c) Exhibits: 99.1Press Release of Severn Bancorp, Inc., dated July 5, 2012 announcing retirement of Philip V. Jones, Executive Vice President and Chief Relationship Officer effective July 31, 2012. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Severn Bancorp, Inc. Dated:July 5, 2012 By: /Alan J. Hyatt/ Alan J. Hyatt, President
